IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 14, 2008
                               No. 07-10387
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ARTHUR J. MUHAMMAD, also known as Arthur James Jordan

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:04-CR-98-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Arthur J. Muhammad appeals the sentences imposed by the district court
on remand. Muhammad argues on appeal that his plea was involuntary and
that the district court erred in calculating the amount of loss.        Because
Muhammad could have raised these issues in his first appeal but he failed to do
so, he has waived it. See United States v. Castillo, 179 F.3d 321, 326 (5th Cir.
1999), rev'd on other grounds, 530 U.S. 120 (2000).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-10387

     The Government’s motion for summary affirmance is GRANTED, and its
alternative motion for an extension of time to file a brief is DENIED. The
district court’s judgment is AFFIRMED.




                                    2